Citation Nr: 1029723	
Decision Date: 08/09/10    Archive Date: 08/24/10

DOCKET NO.  09-09 293	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to an increased (compensable) evaluation for a 
service-connected bilateral hearing loss disability.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

E. D. Anderson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1959 to March 
1960 and from October 1961 to August 1962.  

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from a November 2007 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Oakland, 
California.


FINDINGS OF FACT

1.  On July 2007 VA audiological testing, the Veteran's hearing 
acuity was level I in the right ear and level II in the left ear.

2.  On July 2009 VA audiological testing, the Veteran's hearing 
acuity was level I in the right ear and level IV in the left ear.

3.  On March 2009 private audiological testing, the Veteran's 
hearing acuity appeared to be level II in the right ear and level 
III in the left ear.


CONCLUSION OF LAW

The criteria for entitlement to a compensable disability rating 
for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 
1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.7, 4.10, 
4.85, 4.86, Diagnostic Code 6100 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  
Separate diagnostic codes identify the various disabilities.  38 
C.F.R. § 4.1 requires that each disability be viewed in relation 
to its history and that there be emphasis upon the limitation of 
activity imposed by the disabling condition.  38 C.F.R. § 4.2 
requires that medical reports be interpreted in light of the 
whole recorded history, and that each disability must be 
considered from the point of view of the veteran working or 
seeking work.  38 C.F.R. § 4.7 provides that, where there is a 
question as to which of two disability evaluations shall be 
applied, the higher evaluation is to be assigned if the 
disability picture more nearly approximates the criteria required 
for that rating.  Otherwise, the lower rating is to be assigned.

An evaluation of the level of disability present also includes 
consideration of the functional impairment of the veteran's 
ability to engage in ordinary activities, including employment.  
38 C.F.R. § 4.10.

In order to evaluate the level of disability and any changes in 
condition, it is necessary to consider the complete medical 
history of the Veteran's condition. Schafrath v. Derwinski, 1 
Vet. App. 589, 594 (1991).  Where, as here, entitlement to 
compensation has already been established and an increase in the 
disability rating is at issue, the present level of disability is 
of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  
Staged ratings are appropriate for any rating claim when the 
factual findings show distinct time periods during the appeal 
period where the service-connected disability exhibits symptoms 
that would warrant different ratings.  Hart v. Mansfield, 21 Vet. 
App. 505 (2007).  Here, as explained below, the uniform 
noncompensable rating is proper.

The Veteran was originally granted service connection for 
bilateral hearing loss in a November 2006 rating decision, 
effective July 2004, and assigned an initial non-compensable (0 
percent) evaluation.  He subsequently filed a June 2007 statement 
in support of claim (VA Form 21-4138) which he asked be accepted 
as a claim for an increased evaluation.  While this document was 
filed within the one year appeal period from the November 2006 
rating decision, it did not express disagreement with that rating 
decision, and thus did not constitute a notice of disagreement 
(NOD) as to that decision.  See 38 C.F.R. § 20.201 (2009) (a 
written communication from a veteran or his representative 
expressing dissatisfaction or disagreement with an adjudicative 
determination and a desire to contest the result constitutes a 
NOD).

In his appeal from the November 2007 decision that denied his 
June 2007 increased rating claim, the Veteran has argued that, 
even with hearing aids, he has such difficulty hearing others 
that he should be afforded a higher disability rating.  

Evaluations of defective hearing are based on organic impairment 
of hearing acuity as measured by the results of controlled speech 
discrimination testing together with the average hearing 
threshold level as measured by pure tone audiometric tests in the 
frequencies 1,000, 2,000, 3,000 and 4,000 Hertz.  38 C.F.R. § 
4.85, Diagnostic Code 6100.  To evaluate the degree of disability 
from defective hearing, the rating schedule requires assignment 
of a Roman numeral designation, ranging from I to XI.  Other than 
exceptional cases, VA arrives at the proper designation by 
mechanical application of Table VI, which determines the 
designation based on results of standard test parameters.  Id.  
Table VII is then applied to arrive at a rating based upon the 
respective Roman numeral designations for each ear.  Id.  Where 
impaired hearing is service connected in only one ear, the non-
service connected ear will be assigned a Roman numeral I rating 
purposes.  Id.  

For exceptional hearing impairment, 38 C.F.R. § 4.86 states that 
when the pure tone threshold at each of the four specified 
frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels or 
more, or when the pure tone threshold is 30 decibels or less at 
1000 Hertz and 70 decibels or more at 2000 Hertz, the rating 
specialist will determine the Roman numeral designation for 
hearing impairment from either Table VI or Table VIa, whichever 
results in the higher numeral.  Each ear is to be evaluated 
separately.  Id.

Of record are results from VA compensation examinations from July 
2007 and July 2009.  

The July 2007 examination yielded test results of pure tone 
thresholds in the right ear at 1000, 2000, 3000, and 4000 Hertz 
of 20, 20, 45, and 70 decibels, respectively, for an average over 
the four frequencies of interest of 39 decibels, and pure tone 
thresholds in the left ear at 1000, 2000, 3000, and 4000 Hertz of 
15, 45, 65, and 65 decibels, respectively, for an average over 
the four frequencies of interest of 48 decibels.  Speech 
audiometry test results revealed speech recognition ability of 92 
percent in the right ear and 92 percent in the left ear.  These 
results show that the Veteran does not have exceptional hearing 
loss in either ear as contemplated in 38 C.F.R. § 4.86.  

Application of 38 C.F.R. § 4.85 Table VI and Table VIA to the 
July 2007 measurements results in assignment of Roman Numeral I 
to the right ear and Roman Numeral I to the left ear, for the 
purpose of determining a disability rating.  A 0 percent rating 
is derived from Table VII of 38 C.F.R. § 4.85 by intersecting row 
I with column I.

The July 2009 examination yielded test results of pure tone 
thresholds in the right ear at 1000, 2000, 3000, and 4000 Hertz 
of 20, 35, 70, and 75 decibels, respectively, for an average over 
the four frequencies of interest of 50 decibels, and pure tone 
thresholds in the left ear at 1000, 2000, 3000, and 4000 Hertz of 
35, 60, 65, and 70 decibels, respectively, for an average over 
the four frequencies of interest of 58 decibels.  Speech 
audiometry test results revealed speech recognition ability of 92 
percent in the right ear and 80 percent in the left ear.  These 
results show that the Veteran does not have exceptional hearing 
loss in either ear as contemplated in 38 C.F.R. § 4.86.  

Application of 38 C.F.R. § 4.85 Table VI and Table VIA to the 
July 2009 measurements results in assignment of Roman Numeral I 
to the right ear and Roman Numeral IV to the left ear, for the 
purpose of determining a disability rating.  A 0 percent rating 
is derived from Table VII of 38 C.F.R. § 4.85 by intersecting row 
I with column IV.

Also of record is a March 2009 San Rafael/Petaluma private 
audiogram which contains test results in graph form.  In Kelly v. 
Brown, 7 Vet. App. 471, 474 (1995), the Court held that it was 
unable to interpret the results of such a graph, because this 
would constitute a factual finding it is precluded from making.  
The Court criticized the Board in that case for not discussing 
the speech recognition results in that report.  Id.  In addition, 
it is not clear whether the San Rafael/Petaluma audiologist used 
the Maryland CNC for speech discrimination testing as required by 
VA regulation.  38 C.F.R. § 4.85(a).  However, the Board review 
of the March 2009 audiogram reflects that it would not in any 
event alter the Board's finding that a uniform noncompensable 
evaluation is warranted for the entire appeal period.  The graph 
results appear to indicate that pure tone thresholds in the right 
ear at 1000, 2000, 3000, and 4000 Hertz of 20, 20, 60, and 75 
decibels, respectively, for an average over the four frequencies 
of interest of 44 decibels, and pure tone thresholds in the left 
ear at 1000, 2000, 3000, and 4000 Hertz of 15, 50, 60, and 70 
decibels, respectively, for an average over the four frequencies 
of interest of 49 decibels.  Speech audiometry test results 
revealed speech recognition ability of 88 percent in the right 
ear and 80 percent in the left ear.  These results show that the 
Veteran does not have exceptional hearing loss in either ear as 
contemplated in 38 C.F.R. § 4.86.

Application of 38 C.F.R. § 4.85 Table VI and Table VIA to the 
March 2009 measurements results in assignment of Roman Numeral II 
to the right ear and Roman Numeral III to the left ear, for the 
purpose of determining a disability rating.  A 0 percent rating 
is derived from Table VII of 38 C.F.R. § 4.85 by intersecting row 
I with column IV.

Based on the above audiological examination results, a 
compensable disability rating for the Veteran's service connected 
bilateral hearing loss is not warranted for any period on appeal.  

In Martinak v. Nicholson, 21 Vet. App. 447 (2007) the United 
States Court of Appeals for Veterans Claims (Court) held that in 
addition to dictating objective test results, a VA audiologist 
must fully describe the functional effects caused by a hearing 
disability in his or her final report.  Martinak, 21 Vet. App. at 
455.  In Martinak the Court found that the examination report 
satisfied that requirement because the examiner had noted that 
the Veteran's hearing loss (and tinnitus) affected his sleep.  
Id.  

Here, the July 2009 VA examination documents that the Veteran 
reported difficulty understanding others when conversing in 
person and on the phone and constantly has to ask them to repeat 
themselves.  Thus, this report complied with VA's hearing loss 
regulations as interpreted in Martinak.

The Veteran has also submitted multiple statements from himself 
and his family members complaining that he is unable to 
understand his family, co-workers, and clients when talking to 
them.  He also appears to believe that his hearing impairment 
played a role in the loss of his job in March 2008, although 
there is no evidence of record to corroborate this.  

The Board has considered this evidence in deciding whether the 
Veteran's disabilities warrant referral for extraschedular 
consideration.  To accord justice in an exceptional case where 
the scheduler standards are found to be inadequate, the field 
station is authorized to refer the case to the Chief Benefits 
Director or the Director, Compensation and Pension Service for 
assignment of an extraschedular evaluation commensurate with the 
average earning capacity impairment.  38 C.F.R.  § 3.321(b)(1).

The criterion for such an award is a finding that the case 
presents an exceptional or unusual disability picture with 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
application of regular schedular standards.  The Court has held 
that the Board is precluded by regulation from assigning an 
extraschedular rating under 38 C.F.R.  § 3.321(b)(1) in the first 
instance; however, the Board is not precluded from raising this 
question, and in fact is obligated to liberally read all 
documents and oral testimony of record and identify all potential 
theories of entitlement to a benefit under the law and 
regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996).  The Court 
further held that the Board must address referral under 38 C.F.R. 
§3.321(b)(1) only where circumstances are presented which the 
Director of VA's Compensation and Pension Service might consider 
exceptional or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).

In a recent case, the Court clarified the analytical steps 
necessary to determine whether referral for extraschedular 
consideration is warranted.  See Thun v. Peake, 22 Vet. App. 111 
(2008),  aff'd sub nom. Thun v. Shinseki , 572 F.3d 1366 (Fed. 
Cir. 2009).  The Court stated that the RO or the Board must first 
determine whether the schedular rating criteria reasonably 
describe the Veteran's disability level and symptomatology.  Id. 
at 115.  If the schedular rating criteria do reasonably describe 
the veteran's disability level and symptomatology, the assigned 
schedular evaluation is adequate, referral for extraschedular 
consideration is not required, and the analysis stops.  Id.

If the RO or the Board finds that the schedular evaluation does 
not contemplate the veteran's level of disability and 
symptomatology, then either the RO or the Board must determine 
whether the veteran's exceptional disability picture includes 
other related factors such as marked interference with employment 
and frequent periods of hospitalization.  Id. at 116.  If this is 
the case, then the RO or the Board must refer the matter to the 
Under Secretary for Benefits or the Director of the Compensation 
and Pension Service for the third step of the analysis, 
determining whether justice requires assignment of an 
extraschedular rating.  Id.

The Board finds that the schedular rating criteria reasonably 
reflect the Veteran's disability levels and symptomatology.  The 
Veteran's reported difficulties are not so exceptional or unusual 
a disability picture as to render impractical application of 
regular schedular standards.  By his description, the symptom 
that causes him significant distress is the need to ask others to 
repeat themselves when engaging in conversation. This is 
contemplated by the rating schedule, in particular the criteria 
based on speech recognition.  Therefore, no referral for 
extraschedular consideration is required and no further analysis 
is in order.

In conclusion, entitlement to an initial compensable disability 
rating for service connected bilateral hearing loss is denied for 
all periods on appeal.  The evidence in this case is not so 
evenly balanced so as to allow application of the benefit-of- 
the-doubt rule.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2009).


The Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) has 
a duty to notify and assist claimants in substantiating a claim 
for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 
5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2009).  

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his or 
her representative, if any, of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must 
inform the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  This notice must be provided prior to an initial 
unfavorable decision on a claim by the agency of original 
jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. Court 
of Appeals for Veterans Claims held that, upon receipt of an 
application for a service-connection claim, 38 U.S.C. § 5103(a) 
and 38 C.F.R. § 3.159(b) require VA to review the information and 
the evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating, or is necessary 
to substantiate, each of the five elements of the claim, 
including notice of what is required to establish service 
connection and that a disability rating and an effective date for 
the award of benefits will be assigned if service connection is 
awarded. 

Here, the VCAA duty to notify was satisfied by letters sent to 
the Veteran in September 2004 and July 2007.  These letters 
informed the Veteran of what evidence was required to 
substantiate his claim, and of VA and the Veteran's respective 
duties for obtaining evidence.  The Veteran was also informed of 
how VA assigns disability ratings and effective dates.  

However, the duty to notify was not satisfied prior to the 
initial unfavorable decision on the claim by the AOJ.  Under such 
circumstances, VA's duty to notify may not be "satisfied by 
various post-decisional communications from which a claimant 
might have been able to infer what evidence the VA found lacking 
in the claimant's presentation."  Rather, such notice errors may 
instead be cured by issuance of a fully compliant notice, 
followed by readjudication of the claim.  See Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006) (where notice was not 
provided prior to the AOJ's initial adjudication, this timing 
problem can be cured by the Board remanding for the issuance of a 
VCAA notice followed by readjudication of the claim by the AOJ); 
see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the 
issuance of a fully compliant VCAA notification followed by 
readjudication of the claim, such as an SOC or SSOC, is 
sufficient to cure a timing defect).  

Although the July 2007 notice letter was not sent before the 
initial AOJ decision in this matter, the Board finds that this 
error was not prejudicial to the appellant because the actions 
taken by VA after providing the notice have essentially cured the 
error in the timing of notice.  Not only has the appellant been 
afforded a meaningful opportunity to participate effectively in 
the processing of her or his claim and given ample time to 
respond, but the AOJ also readjudicated the case by way of a 
statement of the case issued in January 2009 and a supplemental 
statement of the case issued in September 2009 after the notice 
was provided.  For these reasons, it is not prejudicial to the 
appellant for the Board to proceed to finally decide this appeal 
as the timing error did not affect the essential fairness of the 
adjudication.

In addition, in December 2008, the RO also provided additional 
information regarding disability ratings and the criteria 
applicable to the Veteran's increased rating claim in compliance 
with a decision of the Court that was subsequently vacated by the 
Federal Circuit.  See Vazquez-Flores v. Peake, 22 Vet. App. 37 
(2008), vacated sub nom. Vazquez-Flores v. Shinseki, 580 F.3d 
1270 (Fed. Cir. 2009).

VA also has a duty to assist the veteran in the development of 
the claim.  This duty includes assisting the veteran in the 
procurement of service treatment records (STRs) and pertinent 
treatment records and providing an examination when necessary.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed without 
prejudice to the appellant.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993).  

The RO has obtained the appellant's STRs, as well as all 
identified VA treatment records.  The appellant submitted private 
treatment records and statements from his family members.  The 
appellant was afforded VA audiological examinations in July 2007 
and July 2009, which were adequate for VA purposes as indicated 
above.  Significantly, neither the appellant nor his 
representative has identified, and the record does not otherwise 
indicate, any additional existing evidence that is necessary for 
a fair adjudication of the claim that has not been obtained.  The 
claim for an increased rating for a bilateral hearing loss 
disability was thus properly considered on the merits.


ORDER

Entitlement to an increased (compensable) evaluation for a 
service-connected bilateral hearing loss disability is denied.


____________________________________________
J. HAGER
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


